FDP




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2014

                                      No. 04-14-00641-CV

                               Robert MARX and Debbie Marx,
                                        Appellants

                                                v.

                                           FDP, LP,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 12-03-0101-CVW
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        The underlying lawsuit originally involved two plaintiffs: Larry Friesenhahn and FDP,
LP. Plaintiffs filed suit against three defendants: Robert Marx, Debbie Marx, and Diego Lopez.
On April 8, 2013, both plaintiffs filed a Notice of Nonsuit, without prejudice, against one of the
defendants, Diego Lopez. On July 9, 2014, plaintiff FDP, LP filed a motion for summary
judgment, which was granted on August 11, 2014. Robert Marx and Debbie Marx seek to appeal
this judgment.

        After the clerk’s record was filed in this appeal, it appeared the claims asserted by
plaintiff Larry Friesenhahn had not been disposed of, and both plaintiffs’ claims against Lopez
may have been reinstated in an amended petition. Supplemental clerk’s records have since been
filed containing nonsuits. Accordingly, the summary judgment appellants wish to appeal is now
final.

        This appeal is ORDERED reinstated on this court’s docket, and appellant’s brief is due
no later than December 1, 2014.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court